IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00014-CV

TROUP LODGING, LLP,
                                                          Appellant
v.

LANDMARK PROPERTIES, INC.,
                                                          Appellee



                         From the County Court at Law
                              Ellis County, Texas
                           Trial Court No. 10-C-3867


                         MEMORANDUM OPINION


      Appellant has filed a “Motion to Dismiss Appeal Pursuant to Settlement

Agreement.”    See TEX. R. APP. P. 42.1(a)(1).   It states that Appellant and Appellee

successfully mediated the case and entered into a “Rule 11 and Settlement Agreement.”

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed August 9, 2012
[CV06]




Troup Lodging, LLP v. Landmark Props., Inc.   Page 2